DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12, and 14-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “The Classification of Power System Disturbance Waveforms Using A Neural Network Approach”, Ghosh et al. (referred hereafter Ghosh et al.).
Referring to claim 1, Ghosh et al. disclose a meter (Abstract; Figure 7) comprising:
one or more sensors (e.g., “Waveform captured by recorder” – Figure 7) configured to measure an electrical signal (Figure 7; pages 111-112, A. Proposed Classification/Data Collection Scheme section);

 	one or more hardware storage devices (e.g., “Library of waveforms” - Figure 7) configured to store data signatures (page 109, I. Introduction: 1st para.; Figure 7) representing a plurality of remote devices (e.g., power electronic devices/computer-based loads – page 109, I. Introduction: 1st para./computer – page 112, Current distortion: lines 1-4), wherein each data signature represents at least a portion of a remote device of the plurality of remote devices (page 109, I. Introduction: 1st para.; pages 111-112, A. Proposed Classification/Data Collection Scheme section); 
Figure 7) comprising:
receiving, from the one or more sensors (Figure 7), a plurality of measurements of the electrical signal (pages 111-112, A. Proposed Classification/Data Collection Scheme section);
generating, from the plurality of measurements, a waveform representing the electrical signal (page 110, 1st col., 3rd para.; pages 112-113, B. Classes and Features section; page 113, C. Analysis of Conventional Triggering Schemes section; Figures 8 & 10);
determining one or more component waveforms (Figures 8 & 10) that form the waveform by:
inputting the waveform into one or more nodes of a neural network (Figures 3 & 5), each node of the one or more nodes of the neural network storing a weight value that is determined based at least in part on training data comprising values of the data signatures that are each associated with at least one of the plurality of remote devices, each node being connected to one or more other nodes of the neural network (page 110, A. Feed-Forward Neural Network section; pages 110-111, B. Time-Delay Neural Network section; Figures 2-5);
for each of the one or more nodes, generating an output value by performing an arithmetic operation on the waveform stored at that node, the arithmetic operation comprising a function of the weight value (page 110, A. Feed-Forward Neural Network section; pages 110-111, B. Time-Delay Neural Network section; Figures 2-5); and
identifying from among the data signatures, based on the output values for each of the one or more nodes, one or more particular data signatures that are represented in the waveform (pages 112-113, B. Classes and Features section; Figure 8); and 
determining, based on the particular data signatures, that at least one remote device of the plurality of remote devices is malfunctioning (e.g., “Current distortion: this class includes any nonsinusoidal phase currents with high levels of harmonic components. They can occur due to various nonlinear loads such as variable speed drives and computers.” – pages 112-113, B. Classes and Features section; Figure 8); and
Figure 7) configured to perform operations comprising:
selecting, in response to determining that the at least one of the one or more remote devices is malfunctioning, the at least one device (e.g., “Current distortion: this class includes any nonsinusoidal phase currents with high levels of harmonic components. They can occur due to various nonlinear loads such as variable speed drives and computers.” – pages 112-113, B. Classes and Features section; Figure 8);
generating a control signal to change an operational state of the selected device (e.g., “the only trigger that could capture the "notch" waveform (caused by adjustable speed drive) in Fig 10b would also be a cycle-by-cycle trigger.” – page 113, C. Analysis of Conventional Triggering Schemes section; Figure 10); and
controlling, by the control signal, the operation of the selected device to change the operational state of the selected device (e.g., “the only trigger that could capture the "notch" waveform (caused by adjustable speed drive) in Fig 10b would also be a cycle-by-cycle trigger.” – page 113, C. Analysis of Conventional Triggering Schemes section; Figure 10). 
As to claim 3, Ghosh et al. disclose a meter (Abstract; Figure 7), wherein the weight value of an entry of the neural network is determined based on an unsupervised machine learning process (page 110, A. Feed-Forward Neural Network section; Figure 3). 
Referring to claim 4, Ghosh et al. disclose a meter (Abstract; Figure 7), wherein the executable logic engine is further configured to adjust a weight value of one or more data entries based on receiving data representing additional remote devices, and wherein determining the one or more component waveforms that form the waveform is based on the adjusted weight value of the one or more data entries (page 110, A. Feed-Forward Neural Network section; pages 110-111, B. Time-Delay Neural Network section; Figures 3-4). 
As to claim 5, Ghosh et al. disclose a meter (Abstract; Figure 7), wherein the executable logic engine is further configured to adjust a weight value of one or more data entries based on additional data representing one or more of a time of day (pages 110-111, B. Time-Delay Neural Network section; Figure 4), a temperature, a number of remote devices contributing to the electrical signal (Figure 4), building automation system signals (Abstract), input from a user (Figures 3-4), and a constraint value of the waveform (pages 110-111, B. Time-Delay Neural Network section; Figure 4). 
Abstract; Figure 7), wherein the executable logic engine comprises a neural network (page 110, A. Feed-Forward Neural Network section; Figure 3).
As to claim 7, Ghosh et al. disclose a meter (Abstract; Figure 7), wherein the waveform is generated based on measurements received during an integer number of periods of an alternating-current (AC) cycle (page 110, 1st col., 3rd para.; page 113, 1st col., 3rd para.; Figure 1). 
Referring to claim 8, Ghosh et al. disclose a meter (Abstract; Figure 7), wherein a remote device of the plurality of remote devices comprises one of an appliance or a portion of an appliance (e.g., “Current distortion: this class includes any nonsinusoidal phase currents with high levels of harmonic components. They can occur due to various nonlinear loads such as variable speed drives and computers.” – pages 112-113, B. Classes and Features section). 
As to claim 9, Ghosh et al. disclose a meter (Abstract; Figure 7), wherein the plurality of measurements comprises a current measurement (e.g., “Current distortion: this class includes any nonsinusoidal phase currents with high levels of harmonic components. They can occur due to various nonlinear loads such as variable speed drives and computers.” – pages 112-113, B. Classes and Features section; Figure 8). 
Referring to claim 10, Ghosh et al. disclose a meter (Abstract; Figure 7), wherein the plurality of measurements comprises voltage measurements at one or more sequential, individual cycles of an alternative current (AC) signal (page 110, 1st col., 3rd para.; page 113, 1st col., 3rd para.; Figure 1; pages 112-113, B. Classes and Features section; Figure 8). 
As to claim 11, Ghosh et al. disclose a meter (Abstract; Figure 7), wherein the plurality of measurements comprises a measurement of instantaneous power (e.g., “power quality” – Abstract; page 109, I. Introduction: 1st para.; pages 112-113, B. Classes and Features section; page 113, C. Analysis of Conventional Triggering Schemes section). 
Referring to claim 12, Ghosh et al. disclose a meter (Abstract; Figure 7), further comprising a controller configured to control operation of one or more remote devices of the plurality of remote devices in response to determining the operational state of the one or more remote devices (e.g., “the only trigger that could capture the "notch" waveform (caused by adjustable speed drive) in Fig 10b would also be a cycle-by-cycle trigger.” – page 113, C. Analysis of Conventional Triggering Schemes section; Figure 10). 
As to claim 14, Ghosh et al. disclose a meter (Abstract; Figure 7), the neural network is configured to reduce a computation time of determining the one or more component waveforms by reducing a number of calculations to determine the one or more component waveforms relative to determining the one or more component waveforms without the neural network (pages 112-113, B. Classes and Features section; Figure 8; Figure 9). 
Referring to claim 15, Ghosh et al. disclose a system (Abstract; Figure 7) comprising:
a server (page 109, I. Introduction: 1st para.; Figure 7) configured to store a library of data signatures (page 109, I. Introduction: 1st para.; Figure 7), wherein each data signature of the library of data signatures (Figure 7) represents at least a portion of a remote device of a plurality of remote devices (e.g., power electronic devices/computer-based loads – page 109, I. Introduction: 1st para./computer – page 112, Current distortion: lines 1-4); and
one or more meters (e.g., “Waveform captured by recorder” – Figure 7) in communication with the server (Figure 7), each meter comprising:
one or more sensors configured to measure an electrical signal (Figure 7; pages 111-112, A. Proposed Classification/Data Collection Scheme section);
one or more processors configured to determine an operational state of the remote device by performing operations (Figure 7) comprising:
receiving, from the one or more sensors, a plurality of measurements of the electrical signal (pages 111-112, A. Proposed Classification/Data Collection Scheme section; Figure 7);
generating, from the plurality of measurements, a waveform representing the electrical signal (page 110, 1st col., 3rd para.; pages 112-113, B. Classes and Features section; page 113, C. Analysis of Conventional Triggering Schemes section; Figures 8 & 10);
Figures 8 & 10) that form the waveform by:
inputting the waveform into one or more nodes of a neural network (Figures 3 & 5), each node of the one or more nodes of the neural network storing a weight value that is determined based at least in part on training data comprising values of the data signatures that are each associated with at least one of the plurality of remote devices, each node being connected to one or more other nodes of the neural network (page 110, A. Feed-Forward Neural Network section; pages 110-111, B. Time-Delay Neural Network section; Figures 2-5);
for each of the one or more nodes, generating an output value by performing an arithmetic operation on the waveform stored at that node, the arithmetic operation comprising a function of the weight value (page 110, A. Feed-Forward Neural Network section; pages 110-111, B. Time-Delay Neural Network section; Figures 2-5); and
identifying from among the data signatures, based on the output values for each of the one or more nodes, one or more particular data signatures that are represented in the waveform (pages 112-113, B. Classes and Features section; Figure 8); and
determining, based on the particular data signatures, that at least one remote device of the plurality of remote devices is malfunctioning (e.g., “Current distortion: this class includes any nonsinusoidal phase currents with high levels of harmonic components. They can occur due to various nonlinear loads such as variable speed drives and computers.” – pages 112-113, B. Classes and Features section; Figure 8); 
a controller (Figure 7) configured to perform operations comprising:
selecting, in response to determining that the at least one of the one or more remote devices is malfunctioning, the at least one device (e.g., “Current distortion: this class includes any nonsinusoidal phase currents with high levels of harmonic components. They can occur due to various nonlinear loads such as variable speed drives and computers.” – pages 112-113, B. Classes and Features section; Figure 8);
generating a control signal to change an operational state of the selected device (e.g., “the only trigger that could capture the "notch" waveform (caused by adjustable speed drive) in Fig 10b would also be a cycle-by-cycle trigger.” – page 113, C. Analysis of Conventional Triggering Schemes section; Figure 10); and
e.g., “the only trigger that could capture the "notch" waveform (caused by adjustable speed drive) in Fig 10b would also be a cycle-by-cycle trigger.” – page 113, C. Analysis of Conventional Triggering Schemes section; Figure 10).
As to claim 16, Ghosh et al. disclose a system (Abstract; Figure 7), wherein the server is further configured to:
store calibration data (page 110, A. Feed-Forward Neural Network section; pages 110-111, B. Time-Delay Neural Network section; Figures 3-6);
send the calibration data to a meter (page 110, A. Feed-Forward Neural Network section; pages 110-111, B. Time-Delay Neural Network section; Figures 3-6); and
cause the meter to adjust one or more weight values of the data structure based on the calibration data (page 110, A. Feed-Forward Neural Network section; pages 110-111, B. Time-Delay Neural Network section; Figures 3-6). 
Referring to claim 17, Ghosh et al. disclose a system (Abstract; Figure 7), wherein the server is further configured to send the calibration data to the meter in response to receiving a signal from the meter indicating a failure of the one or more processors (e.g., “Current distortion: this class includes any nonsinusoidal phase currents with high levels of harmonic components. They can occur due to various nonlinear loads such as variable speed drives and computers.” – pages 112-113, B. Classes and Features section; Figure 8) to determine the operational state of the one or more remote devices of the plurality of remote devices (e.g., “the only trigger that could capture the "notch" waveform (caused by adjustable speed drive) in Fig 10b would also be a cycle-by-cycle trigger.” – page 113, C. Analysis of Conventional Triggering Schemes section; Figure 10). 
As to claim 18, Ghosh et al. disclose a system (Abstract; Figure 7), wherein the server is further configured cause a meter to update a library of data signatures stored by the meter (Figure 7), wherein the update is caused by the server in response to receiving a signal from the meter indicating a failure of the one or more processors (e.g., “Current distortion: this class includes any nonsinusoidal phase currents with high levels of harmonic components. They can occur due to various nonlinear loads such as variable speed drives and computers.” – pages 112-113, B. Classes and Features section; Figure 8) e.g., “the only trigger that could capture the "notch" waveform (caused by adjustable speed drive) in Fig 10b would also be a cycle-by-cycle trigger.” – page 113, C. Analysis of Conventional Triggering Schemes section; Figure 10). 
Referring to claim 19, Ghosh et al. disclose a non-transitory computer readable medium storing instructions that are executable by one or more processors configured to perform operations (Abstract; Figure 7) comprising:
receiving data signatures (Figure 7) representing a plurality of remote devices (e.g., power electronic devices/computer-based loads – page 109, I. Introduction: 1st para./computer – page 112, Current distortion: lines 1-4), wherein each data signature represents at least a portion of a remote device of the plurality of remote devices (page 109, I. Introduction: 1st para.);  
receiving a plurality of measurements of an electrical signal (Figure 7; pages 111-112, A. Proposed Classification/Data Collection Scheme section);
generating, from the plurality of measurements, a waveform representing the electrical signal (page 110, 1st col., 3rd para.; pages 112-113, B. Classes and Features section; page 113, C. Analysis of Conventional Triggering Schemes section; Figures 8 & 10);
determining one or more component waveforms (Figures 8 & 10) that form the waveform by:
inputting the waveform into one or more nodes of a neural network (Figure 5), each node of the one or more nodes of the neural network storing a weight value that is determined based at least in part on training data comprising values of the data signatures that are each associated with at least one of the plurality of remote devices, each node being connected to one or more other nodes of the neural network (page 110, A. Feed-Forward Neural Network section; pages 110-111, B. Time-Delay Neural Network section; Figures 2-5);
for each of the one or more nodes, generating an output value by performing an arithmetic operation on the waveform stored at that node, the arithmetic operation comprising a page 110, A. Feed-Forward Neural Network section; pages 110-111, B. Time-Delay Neural Network section; Figures 2-5); and
identifying from among the data signatures, based on the output values for each of the one or more nodes, one or more particular data signatures that are represented in the waveform (pages 112-113, B. Classes and Features section; Figure 8); and
determining, based on the particular data signatures, that at least one remote device of the plurality of remote devices is malfunctioning (e.g., “Current distortion: this class includes any nonsinusoidal phase currents with high levels of harmonic components. They can occur due to various nonlinear loads such as variable speed drives and computers.” – pages 112-113, B. Classes and Features section; Figure 8); and
selecting, in response to determining that the at least one of the one or more remote devices is malfunctioning, the at least one device (e.g., “Current distortion: this class includes any nonsinusoidal phase currents with high levels of harmonic components. They can occur due to various nonlinear loads such as variable speed drives and computers.” – pages 112-113, B. Classes and Features section; Figure 8);
generating a control signal to change an operational state of the selected device (e.g., “the only trigger that could capture the "notch" waveform (caused by adjustable speed drive) in Fig 10b would also be a cycle-by-cycle trigger.” – page 113, C. Analysis of Conventional Triggering Schemes section; Figure 10); and
controlling, by the control signal, the operation of the selected device to change the operational state of the selected device (e.g., “the only trigger that could capture the "notch" waveform (caused by adjustable speed drive) in Fig 10b would also be a cycle-by-cycle trigger.” – page 113, C. Analysis of Conventional Triggering Schemes section; Figure 10).
As to claim 20, Ghosh et al. disclose a non-transitory computer readable medium storing instructions that are executable by one or more processors configured to perform operations (Abstract; Figure 7,) wherein the neural network is configured to reduce a computation time of determining the one or more component waveforms by reducing a number of calculations to determine the one or more component waveforms relative to determining the one or more component waveforms without the neural network (pages 112-113, B. Classes and Features section; Figure 8; Figure 9). 
Abstract; Figure 1), the operations further comprising:
determining, for each of one or more alternative current (AC) voltage cycle represented in the plurality of measurements of the electrical signal (page 110, 1st col., 3rd para.; page 113, 1st col., 3rd para.; Figure 1), a temporal activation pattern associated with each of the one or more remote device (pages 110-111, B. Time-Delay Neural Network section; Figure 5); and
modeling a temporal dependency between or among the one or more remote devices based on the temporal activation pattern associated with each of the one or more remote devices (pages 110-111, B. Time-Delay Neural Network section; Figure 5).
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 3-12, and 14-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864